Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2 and 6-19 are pending. Claims 17-19 have been added. Claims 3-5 have been canceled. Claims 1-2 and 9-11 have been amended. Claims 1-2, 9-11 and 17-19 are being examined in this application. In the response to the restriction requirement, Applicants elected nadofaragene firadenovec, the step of measuring recited in claim 9, and wherein the method does not further comprises administering a checkpoint inhibitor. Claims 6-8 and 12-16 are withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 17-18 are drawn to mental steps, thus thye do not limit the scope of claim 1 (see MPEP 2106.05(e)).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 1-2 and 9 under 35 USC 102(a)(1) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2 and 9-11 as unpatentable under 35 USC 103(a) over Radvanyi in view of Exosomedx is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-2, 9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Radvanyi (US 2013/0059303) in view of FKD Therapies (Study NCT02773849, 11/21/2017, cited in the IDS filed on 8/25/2021).
With respect to claim 1, Radvanyi teaches a method of treating non-muscle invasive bladder cancer in a human (paras [0010], [0014]) comprising diagnosing non-muscle invasive bladder cancer (paras [0010], [0015]), measuring the human’s level of CDKN2A expression (paras [0047], [0075]), instilling into the lumen of the bladder of said human Bacille Calmette-Guerin vaccine (i.e. an agent which induces interferon expression) or interferon (para [0072]).
With respect to claim 2, Radvanyi teaches that the bladder cancer is high-grade (paras [0024], [0062], [0105]; Fig. 4; Table 1).
With respect to claim 9, Radvanyi teaches taking a urine sample of the human patient and measuring the level of CDKN2A expression (paras [0044], [0046]-[0047]).
Radvanyi does not teach the agent is nadofaragene firadenovec.
FKD Therapies teaches a method of treating non-muscle invasive bladder cancer in a human (page 3, Description) comprising instilling into the lumen of the bladder of said human instiladrin (i.e. nadofaragene firadenovec) (see Study description and Study design).
The MPEP 2144.06 states that it is prima facie obvious to substitute equivalents known for the same purpose, and further states that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. 
Therefore, since the references teach that Bacille Calmette-Guerin vaccine (or interferon) and nadofaragene firadenovec are effective in treating non-muscle invasive bladder cancer, it would have been obvious to substitute Bacille Calmette-Guerin vaccine (or interferon) for nadofaragene firadenovec (or combine the two compounds) with the expectation that such a combination would be effective in treating non-muscle invasive bladder cancer. 
With respect to claims 17-19, as discussed in the rejection under pre-AIA  35 U.S.C. 112, 4th paragraph, a mental step is not given patentable weight. 

Response to Arguments
Applicant’s arguments filed on 3/30/2022 have been fully considered but they are not persuasive.
Applicant argues that “[G]iven the limited teachings of Radvanyi, one of ordinary skill in the art would not have had a reasonable expectation of success in administering FKD's nadofaragene firadenovec, in place of Bacille Calmette-Geurin Vaccine or Interferon of Radvanyi, let alone wherein the measured level of CDKN2A expression is different than a level of expression of CDKN2A in a patient who does not respond to treatment. Indeed, as taught in Meeks et al., (Genomic characterization of high-risk non-muscle invasive bladder cancer, Oncotarget, 7(46):75176-75184 (2016); cited in the Information Disclosure Statement submitted by Applicant on August 25, 2021), "the management of HR-NMIBC remains challenging due to limitations in staging and molecular biomarkers to predict response to BCG or progression to muscle-invasive bladder cancers" (see Meeks et al., page 75180). Accordingly, it would have been unpredictable, at the time the present application was filed, how any particular biomarker, such as CDKN2A, would have been indicative of responsiveness to nadofaragene firadenovec. None of the remaining cited references cure this deficiency”.
Applicant’s arguments are not persuasive because the MPEP 2144.06 states that it is prima facie obvious to substitute equivalents known for the same purpose, and further states that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. 
In the instant case, the references teach that Bacille Calmette-Guerin vaccine (or interferon) and nadofaragene firadenovec are effective in treating non-muscle invasive bladder cancer.
Therefore, it would have been obvious to substitute Bacille Calmette-Guerin vaccine (or interferon) for nadofaragene firadenovec (or combine the two compounds) with the expectation that such a combination would be effective in treating non-muscle invasive bladder cancer. 
With respect to Applicant’s arguments regarding the unpredictability of the biomarker CDKN2A been indicative of responsiveness to nadofaragene firadenovec, it is noted that the cited secondary reference (i.e. FKD Therapies) was published after the reference of Meeks et al.
One of ordinary skill in the art reading the reference of FKD Therapies, which teaches a method of treating non-muscle invasive bladder cancer in a human comprising instilling into the lumen of the bladder of said human nadofaragene firadenovec, would have been motivated with a reasonable expectation of success to substitute an agent which induces interferon expression (i.e. Bacille Calmette-Guerin vaccine or interferon) for another agent which induces interferon expression (i.e. nadofaragene firadenovec) with the expectation that such a combination would be effective in treating non-muscle invasive bladder cancer. 
For the reasons stated above the rejection is maintained.

This is a new rejection.
Claims 1-2, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Radvanyi (US 2013/0059303) in view of FKD Therapies (Study NCT02773849, 11/21/2017, cited in the IDS filed on 8/25/2021) as applied to claims 1-2, 9 and 17-19 above, and further in view of Exosomedx (Plasma-based solid tumor mutation panel, 12/23/2016, cited in the IDS filed on 8/25/2021).
The teachings of Radvanyi and FKD Therapies with respect to claims 1-2, 9 and 17-19 have been discussed above.
Radvanyi and FKD Therapies do not teach analyzing the exosomes (or free DNA) in the urine sample.
	Exosomedx teaches measuring the level of gene expression comprises analyzing the exosomal RNA (exoRNA) and cell-free DNA (cfDNA) from biofluids (which encompasses urine sample) (page 1, 1st para; “Solid tumor mutation panel performance”; and “Benefits of working with exosome diagnostics”).
Exosomedx further teaches that combining exoRNA and cfDNA in a single step enables ultra-sensitive detection of rare cancer mutations (page 1, 1st para) and eliminate need for tissue samples (see “Key benefits”).
Exosomedx also teaches the gene is CDKN2A (see “Genes covered in our solid tumor mutation panel”).
It would have been obvious to one of ordinary skill in the art to measure the level of CDKN2A expression by analyzing exoRNA and cfDNA from urine in order to eliminate the need for a tissue sample while still providing ultra-sensitive detection of rare cancer mutations in a single step.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9551713 in view of Radvanyi (US 2013/0059303) and FKD Therapies (Study NCT02773849, 11/21/2017, cited in the IDS filed on 8/25/2021). 
‘713 teaches a method of treating a patient comprising: Selecting a patient at risk for cancer relapse following a Bacille Calmette-Guerin (BCG) therapy said patient having been determined to have changes in the levels of IL-2, IL-6, IL-8, IL-18, IL-1ra, IL-1B, TRAIL, IL-10, IFN-, IL-12 (p70), IL-12 (p40), and TNF- following administration of the BCG therapy; and administering an anti-cancer therapy to the patient (claim 1), and further teaches measuring changes in the levels of IL-2, IL-6, IL-8, IL-18, IL-1ra, IL-1B, TRAIL, IL-10, IFN-, IL-12 (p70), IL-12 (p40), and TNF- in a sample from the patient (claim 2), wherein the sample is a urine sample (claim 3), wherein the cancer patient is a bladder cancer patient (claim 5), wherein the bladder cancer is a non-muscle-invasive bladder cancer (claim 6), and wherein the BCG therapy is an intravesical BCD therapy (claim 7).
‘713 does not teach measuring CDKN2A expression.
‘713 also does not teach the agent is nadofaragene firadenovec.
Radvanyi teaches a method of treating non-muscle invasive bladder cancer in a human (paras [0010], [0014]) comprising diagnosing non-muscle invasive bladder cancer (paras [0010], [0015]), measuring the human’s level of CDKN2A expression (paras [0047], [0075]), instilling into the lumen of the bladder of said human Bacille Calmette-Guerin vaccine (i.e. an agent which induces interferon expression) or interferon (para [0072]).
Radvanyi further teaches taking a urine sample of the human patient and measuring the level of CDKN2A expression (paras [0044], [0046]-[0047]).
FKD Therapies teaches a method of treating non-muscle invasive bladder cancer in a human (page 3, Description) comprising instilling into the lumen of the bladder of said human instiladrin (i.e. nadofaragene firadenovec) (see Study description and Study design).
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to diagnose non-muscle invasive bladder cancer by measuring CDKN2A expression because Radvanyi teaches that non-muscle invasive bladder cancer can be diagnosed by measuring CDKN2A expression.
Furthermore, the MPEP 2144.06 states that it is prima facie obvious to substitute equivalents known for the same purpose, and further states that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. 
Therefore, since the references teach that Bacille Calmette-Guerin vaccine (or interferon) and nadofaragene firadenovec are effective in treating non-muscle invasive bladder cancer, it would have been obvious to substitute Bacille Calmette-Guerin vaccine (or interferon) for nadofaragene firadenovec (or combine the two compounds) with the expectation that such a combination would be effective in treating non-muscle invasive bladder cancer. 
With respect to claim 2, ‘713 teaches that bladder cancer is high grade (column 1, line 39; column 8, line 58; Example 1). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). Furthermore, Radvanyi teaches that the bladder cancer is high-grade (paras [0024], [0062], [0105]; Fig. 4; Table 1). Therefore, it would have been obvious to use the method obvious over ‘713 and Radvanyi to treat a high-grade bladder cancer because both ‘713 and Radvanyi teach that high-grade bladder cancer can be treated by administering an anti-cancer therapy.  
With respect to claims 17-19, as discussed in the rejection under pre-AIA  35 U.S.C. 112, 4th paragraph, a mental step is not given patentable weight. 

Response to Arguments
Applicant’s arguments filed on 3/30/2022 have been fully considered but they are not persuasive.
Applicant arguments with respect to the references of Radvanyi and FKD Therapies have been addressed above.
For the reasons stated above the rejection is maintained.

Claims 1-2, 9-11 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9551713 in view of Radvanyi (US 2013/0059303), FKD Therapies (Study NCT02773849, 11/21/2017, cited in the IDS filed on 8/25/2021) and Exosomedx (Plasma-based solid tumor mutation panel, 12/23/2016, cited in the IDS filed on 8/25/2021). 
The teachings of ‘713, Radvanyi and FKD Therapies with respect to claims 1-2, 9 and 17-19 have been discussed above.
‘713, Radvanyi and FKD Therapies do not teach analyzing the exosomes (or free DNA) in the urine sample.
	Exosomedx teaches measuring the level of gene expression comprises analyzing the exosomal RNA (exoRNA) and cell-free DNA (cfDNA) from biofluids (which encompasses urine sample) (page 1, 1st para; “Solid tumor mutation panel performance”; and “Benefits of working with exosome diagnostics”).
Exosomedx further teaches that combining exoRNA and cfDNA in a single step enables ultra-sensitive detection of rare cancer mutations (page 1, 1st para) and eliminate need for tissue samples (see “Key benefits”).
Exosomedx also teaches the gene is CDKN2A (see “Genes covered in our solid tumor mutation panel”).
It would have been obvious to one of ordinary skill in the art to measure the level of CDKN2A expression by analyzing exoRNA and cfDNA from urine in order to eliminate the need for a tissue sample while still providing ultra-sensitive detection of rare cancer mutations in a single step.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658